The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the amendment filed on 06/29/2022.
Claims 2-8, 13-16, and 18-19 are canceled.
Claims 1, 9, and 10 are independent claims, and are amended.
Claims 1, 9-12, and 17 are pending in this application.
This Action has been made FINAL.

Continuity
The instant application is relationship to 371 of PCT/JP2015/001511, which is filed on 03/18/2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-12 and 17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim recites language of: 
“a storage storing a plurality of first texts to be analyzed and a date and time relating to each of the plurality of first texts; 
a memory storing instructions; and
one or more processors configured to execute the instructions to: 
display a plurality of second texts; 
receive a designation of at least one of the plurality of second texts; 
in response to the designation of the at least one of the plurality of second texts, acquire at least one of the plurality of first texts, wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts; and 
display, on a display device, a table and a time series graph showing a number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side, wherein the plurality of first texts are document data, and each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts and at least one of attribute values included in the first texts, the table representing a correlation value between the at least one of the plurality of second texts and the at least one of the attribute values included in the first texts, the correlationAppln. No.: 15/558,354 value being automatically computed by adjusted standardized residual between an expected frequency value and an actual frequency value for the at least one of the plurality of second texts and the at least one of the  attribute values included in the first texts.” 
A/  Step 2A, Prong I: The claim recites limitation of “the correlationAppln. No.: 15/558,354 value being automatically computed by adjusted standardized residual between an expected frequency value and an actual frequency value for the at least one of the plurality of second texts and the at least one of the  attribute values included in the first texts”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mathematical relationships but for the recitation of generic computer’s components, e.g., a storage/memory and a processor. For example, the “computed” step, in the context of this claim, encompasses using the form of mathematical relationships (see Applicant’s spec. at page 31).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2), part I).  Plus, the “by adjusted”, in the context of this claim, encompassed for the mind process(es), thus, falls within the “Mental Processes” grouping of abstract idea (see MPEP 2106.04(a)(2), part II). 
*** Similar above analysis applies to independent claims 9 and 10, respectively, under above analysis Step 2A, Prong I.

B/ Step 2A, Prong II: The remaining limitations in claim 1 does not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional element(s). The additional elements of “a storage”, “a memory”, and “one or more processors” are configured to execute the instructions to display, on “a display device”, to perform the above indicated step of “computing” correlation value by a frequency value for attribute value(s) in the texts are recited at a high-level of generality i.e., as a generic processor performing a generic computer function of displaying a table and a time series graph.  Such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations of “storing”, “display”, “receive”, “acquire”, “display a table and a time series graph…” and “representing” the table with a calculated correlation value in the claim are the generic computing functions that are insignificant extra solution activities because these limitations represent that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)).
C/ Step 2B: Claim 1 does not further include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a storage”, “a memory”, “one or more processors”, and “a display device” are known as the generic computing components used to perform the computing functions/instructions of the above indicated of “computing…” that amounts no more than implementing in the abstract idea with a computerized system.  Next, the additional limitations of “storing”, “display”, “receive”, “acquire”, “display a table and a time series graph…” and “representing” the table with a calculated correlation value represent an insignificant extra solution activity because these claim limitations generally describe the correlation value between the texts and the attribute values represent in a table and a time series graph displaying via the interface (GUI/API).  Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using the generic computer components that are well-understood, routine, conventional activity in the relevant technical field because receiving, acquiring, and displaying provide the transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation as known by a skilled artisan (see MPEP 2106.05 (d)).
*** Similar above analysis applies to independent claims 9 and 10, respectively, under above analysis Step 2A (Prong II), and Step 2B.

Dependent claims 11-12, and 17 depend on independent claims 1, and 9-10 and include all the limitations of claims 1 and 9-10. Therefore, claims 11-12 and 17 recite the same abstract idea of format conversion as being performed in the mathematical relationship, and the analysis must therefore proceed to Step 2A (Prongs I and II) and/or 2B, respectively.
Regarding dependent claim 11, the claim recites the additional limitation of “wherein the plurality of first texts are document data of at least one of: failure reports of automobiles, phenomena, causes, measures, opinions, evaluations, complaints, and demands”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity because the claim language provides only further definition of “the plurality of first texts are document data” of “at least one of: failure reports of automobiles, phenomena, causes, measures, opinions, evaluations, complaints, and demands” that are well-understood, routine, conventional concepts to a skill artisan in the relevant technical field of collecting/gathering data/information via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 12, the claim recites additional limitations/elements of “wherein the one or more processors are further configured to execute the instructions to: receive a designation of at least two of the plurality of second texts; acquire at least one of the plurality of first texts, wherein the at least one of the plurality of the first texts entails the at least two of the plurality of second texts; and display, on the display device, the time series graph showing the number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side, wherein the plurality of first texts are document data”, which is not integrated the judicial exception into a practical application. The additional elements of “one or more processors” and “the display device” are highly generic computing component/device in the computerized system for configuring to perform the computing instructions.  Next, the steps of “receive”, “acquire”, and “display” are represent an insignificant extra solution activity because these claim limitations generally describe the time series graph, according received and acquired first texts and second texts, displays via the interface (GUI/API).  Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using the generic computer components that are well-understood, routine, conventional activity in the relevant technical field because receiving, acquiring, and displaying provide the transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 17, the claim recites the additional limitation of “wherein the at least one of the attribute value included in the first texts includes at least one of a name of manufactures associated with first texts used for text-visualization of  phenomena, causes, measures, opinions, evaluations, complaints, or demands in at least one of failure reports of automobiles”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity because the claim language provides only further definition of “the attribute value included in the first texts includes at least one of a name of manufactures” associated with “phenomena, causes, measures, opinions, evaluations, complaints, or demands in at least one of failure reports of automobiles” that are well-understood, routine, conventional concepts to a skill artisan in the relevant technical field of collecting/gathering data/information via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	For at least above reasons, claims 1, 9-12 and 17 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Allowable Subject Matter
Claims 1, 9-12, and 17 will be allowable if the claims are amended/rewritten to overcome the claim rejections under 35 U.S.C. 101 as set forth detailed above. 

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, Applicant’s argument (Remarks, pages 8-10) has been fully considered but is not persuasive.
Regarding independent claim 1, even though the claim amended by rolling up the limitations in dependent claims 18-19, according the updated 2019 PEG, the claim still invokes 35 U.S.C. 101 rejection because, under analysis Step 2A (Prong I), the claim recites step of “being automatically computed”, as in context of the claim, is a process that perform in the mathematical relationships (e.g., relationships, formulas/equations, calculations) (see further in Applicant’s spec., page 31 at par. [0131] in particular lines 17-26), which falls in the “Mathematical Concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2), part I, sections A, B, and C). Plus, the step of “by adjusted” (or change), as drafted, is a process that perform in the mind that falls in the “Mental Processes” (see MPEP 2106.04(a)(2), part II).  Similar analysis to claims 9 and 10, respectively.
In addition, under analysis Step 2A, Prong II, the remaining limitations in claim 1 does not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional element(s). The additional elements of “a storage”, “a memory”, and “one or more processors” are configured to execute the instructions to display, on “a display device”, to perform the above indicated step of “computing” correlation value by a frequency value for attribute value(s) in the texts are recited at a high-level of generality i.e., as a generic processor performing a generic computer function of displaying a table and a time series graph.  Such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations of “storing”, “display”, “receive”, “acquire”, “display a table and a time series graph…” and “representing” the table with a calculated correlation value in the claim are the generic computing functions that are insignificant extra solution activities because these limitations represent that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)).
Also, under analysis Step 2B, claim 1 does not further include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a storage”, “a memory”, “one or more processors”, and “a display device” are known as the generic computing components used to perform the computing functions/instructions of the above indicated of “computing…” that amounts no more than implementing in the abstract idea with a computerized system.  Next, the additional limitations of “storing”, “display”, “receive”, “acquire”, “display a table and a time series graph…” and “representing” the table with a calculated correlation value represent an insignificant extra solution activity because these claim limitations generally describe the correlation value between the texts and the attribute values represent in a table and a time series graph displaying via the interface (GUI/API).  Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using the generic computer components that are well-understood, routine, conventional activity in the relevant technical field because receiving, acquiring, and displaying provide the transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation as known by a skilled artisan (see MPEP 2106.05 (d)).
*** Similar above analysis applies to independent claims 9 and 10, respectively, under above analysis Step 2A (Prong II), and Step 2B.
For at least above reasons, claims 1,9-12, and 17 do not integrate judicial exception, e.g., abstract idea. Please see the rejections set forth above for details.
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments (Remarks, pages 10-11) to the amended limitations in claim 1 (similar to claims 9-10) have been considered, and are persuasive. As noted in allowable subject matter section of the OA mailed on 03/31/2022, the independent claims 1, 9-10 are amended to incorporate all limitations from dependent claims 18 and 19.  Therefore, the rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/
Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169